Name: 2014/229/EU: Council Decision of 27 October 2009 on thesigning of the Framework Agreement on comprehensive Partnership andCooperation between the European Community and its Member States, of theone part, and the Republic of Indonesia, of the other part
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction
 Date Published: 2014-04-26

 26.4.2014 EN Official Journal of the European Union L 125/16 COUNCIL DECISION of 27 October 2009 on the signing of the Framework Agreement on comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (2014/229/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181 in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 25 November 2004, the Council authorised the Commission to negotiate a Framework Agreement on Partnership and Cooperation, hereinafter referred to as the Agreement, with the Republic of Indonesia. (2) Subject to its possible conclusion at a later date, the Agreement should be signed, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Framework Agreement on comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community. Done at Luxembourg, 27 October 2009. For the Council The President C. BILDT